EXHIBIT 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1) promulgated under the Securities Exchange Act of 1934, the undersigned agree to the joint filing of a Statement on Schedule 13G (including any and all amendments thereto) with respect to the Common Stock, $0.01 par value, of Education Management Corporation and further agree to the filing of this agreement as an Exhibit thereto.In addition, each party to this Agreement expressly authorizes each other party to this Agreement to file on its behalf any and all amendments to such Statement on Schedule 13G. Dated: February 11, 2011 PROVIDENCE EQUITY PARTNERS V L.P. By: Providence Equity Partners GP V L.P., its general partner By: Providence Equity Partners V L.L.C., its general partner By /s/ Paul J. Salem Name: Paul J. Salem Title: Class A Member PROVIDENCE EQUITY PARTNERS V-A L.P. By: Providence Equity Partners GP V L.P., its general partner By: Providence Equity Partners V L.L.C., its general partner By /s/ Paul J. Salem Name: Paul J. Salem Title: Class A Member PROVIDENCE EQUITY PARTNERS IV L.P. By: Providence Equity GP IV LP, its general partner By: Providence Equity Partners IV L.L.C., its general partner By /s/ Paul J. Salem Name: Paul J. Salem Title: Class A Member Page 27 of 31 Pages PROVIDENCE EQUITY OPERATING PARTNERS IV L.P. By: Providence Equity GP IV LP, its general partner By: Providence Equity Partners IV L.L.C., its general partner By /s/ Paul J. Salem Name: Paul J. Salem Title: Class A Member PROVIDENCE EQUITY GP V L.P. By: Providence Equity Partners V L.L.C., its general partner By /s/ Paul J. Salem Name: Paul J. Salem Title: Class A Member PROVIDENCE EQUITY PARTNERS V L.L.C. By /s/ Paul J. Salem Name: Paul J. Salem Title: Class A Member PROVIDENCE EQUITY GP IV L.P. By Providence Equity Partners IV L.L.C., its general partner By /s/ Paul J. Salem Name: Paul J. Salem Title: Class A Member Page 28 of 31 Pages PROVIDENCE EQUITY PARTNERS IV L.L.C. By /s/ Paul J. Salem Name: Paul J. Salem Title: Class A Member PEP EDMC L.L.C. By /s/ Paul J. Salem Name: Paul J. Salem Title: Class A Member PROVIDENCE EQUITY PARTNERS L.L.C. By /s/ Paul J. Salem Name: Paul J. Salem Title: Class A Member PROVIDENCE EQUITY PARTNERS IV, INC. By /s/ Paul J. Salem Name: Paul J. Salem Title: Senior Managing Director and Executive Vice President PROVIDENCE EQUITY PARTNERS V, INC. By /s/ Paul J. Salem Name: Paul J. Salem Title: Senior Managing Director and Executive Vice President Page 29 of 31 Pages By /s/ Jonathan M. Nelson Name: Jonathan M. Nelson By /s/ Glenn M. Creamer Name: Glenn M. Creamer By /s/ Paul J. Salem Name: Paul J. Salem By /s/ Peter O. Wilde Name: Peter O. Wilde Page 30 of 31 Pages
